DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,294,897. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the dye is black instead of red and that the oil can be applied by spraying.  It is submitted that one skilled in the art would have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material has sufficient oil applied to it, and that an oil composition may be applied to a surface in a conventional manner such as by spraying to allow for an even, controlled coating.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for the same reasons given in paragraph 3 above regarding the dye color and spray application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the dye is black, the oil has a preferred viscosity and can be applied using spraying, and the oil components are present in preferred amounts.  It is submitted that the dye color and spraying are obvious modifications as discussed in paragraph 3 above.  Regarding the viscosity and component amounts, it would have been obvious to select a viscosity that will allow oil adherence to the filter and to provide tackiness for particulates, and that the oil components would be routinely adjusted to provide effectiveness in a vehicle air intake.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,466. Although the claims at issue are not identical, they are not patentably distinct from each other because for the same reasons given relating to the ‘178 patent in paragraph 5 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of  Williams et al. (2016/0317963 A1) or Williams et al. (2016/0279562 A1).
Any one of Williams et al. ‘963 or Williams et al. ‘562 teaches an HVAC filter that can be used in a vehicle and has an applied oil composition that provides tackiness and increased efficiency.  The oil composition can include 96.74 vol% paraffinic oil, 3.2 vol% polyalphaolefin, and 0.06 vol% colored dye with a viscosity of 7.2-7.6 cSTs at 100°C (see ‘963 paragraphs 3, 41, 43, 52; ‘562 paragraphs 33, 37, 45).  The filter can include cotton layers sandwiched between two epoxy-coated aluminum wire screens.  The filter oil is non-reactive, has excellent oxidation stability, good thermal stability, and retains suitable viscosity in an operating area.  The air intake of a vehicle will have the same operating temperature as a building HVAC system.
Claim(s) 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niakin (2004/0083697 A1).
Niakin ‘697 teaches a vehicle air intake filter comprising cotton mesh layers sandwiched between to mesh layers made of epoxy-coated aluminum mesh.  The filter is coated with an oil composition by spraying for increased filtering efficiency.  The filter can be cleaned by using a cleaning solution and water, followed by re-wetting with oil (see paragraphs 3, 10, 11, 18, 31 and 37).
Claim(s) 1, 4-10, 12 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1206562.
GB ‘562 discloses an oil composition for coating air filters for increased efficiency by adding tackiness, comprising 2 vol % polybutene, 98 vol % chlorinated paraffin, and 1/600 (0.16%) inert dye (see page 1, lines 49-75, page 2, lines 41-46, Example 1).  Printer’s ink is disclosed for the dye, which is traditionally black.  The liquid oil is inherently capable of being applied by aerosol spray or with a squeeze bottle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Williams et al. ‘963 or Williams et al. ‘562.
Any one of Williams et al. ‘963 or Williams et al. ‘562 discloses all of the limitations of the claim except that the dye is black and that the oil can be applied using a squeeze bottle of aerosol spray.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material has sufficient oil applied to it, and that any convention means would be selected for applying a liquid to a surface such as by spraying or using a squeeze bottle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose air filter arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl